Mr. Justice McGowan.
I concur in the result of the judgment in this case. Col. McMaster was a competent witness and could speak for himself. I fear, however, that the general expression, “there could be no waiver except by some act of McMaster,” may be misleading. In one sense it is strictly true, but in another it may not be. A person is said to waive a benefit when he renounces or disclaims it, and that may be express or implied, There may be a waiver without any positive act beyond acquiescence in the acts of others. McMaster’s judgment was one of those under which the homestead had been assigned. After that, it was put aside as prima facie exhausted. McMaster did not except to the assignment. He did not order the levy or sale. He did nothing but acquiesce in the proceeding. Under these circumstances, would it not be allowable to inquire whether *110such acquiescence might not amount to an implied waiver of his right to sell the homestead, as against a stranger, seeking to legalize a void purchase of the homestead, by vitalizing and appropriating the dormant energies of his judgment without his consent or concurrence ?
New trial granted.